Citation Nr: 0301571	
Decision Date: 01/28/03    Archive Date: 02/04/03	

DOCKET NO.  02-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the benefit 
sought on appeal.  The appellant appealed that 
determination to the BVA, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not shown to have had active 
military, naval or air service, or service as a member of 
the Philippines Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.159, 3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 1991 & Supp. 2002).  

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of information and 
evidence needed to substantiate and complete a claim.  
Collectively, the August 2001 decision, the statement of 
the case and the supplemental statement of the case issued 
in connection with the current appeal have notified the 
appellant of the evidence considered, the pertinent laws 
and regulations and the reasons the claim was denied.  In 
addition, a letter from the RO to the appellant dated in 
May 2001 specifically informed the appellant of the 
provisions of the VCAA, including the division of 
responsibilities and obligations between the appellant and 
the VA in obtaining evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, relevant evidence necessary to establish the 
appellant's claim that he is a "veteran" for purposes of 
basic eligibility for VA benefits consists essentially of 
verification of qualifying service from the service 
department.  The Board is satisfied that the requests to 
verify the appellant's service and the responses received 
meet any requirements for VA assistance in connection with 
this claim under the VCAA.  The Board concludes that any 
further assistance in seeking verification of qualifying 
service would be futile.  Therefore, the Board finds that 
all relevant facts have been properly developed and that 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  The Board would 
observe that in a Statement in Support of Claim dated in 
September 2002 the appellant indicated that he had already 
stated his case completely and requested that his case be 
forwarded to the BVA.  Accordingly, the case is ready for 
appellate review.

The appellant essentially contends that he had service 
during World War II that should qualify him for VA 
benefits.  The appellant also asserts that he was a 
prisoner of war (POW) during World War II.  More 
specifically, the appellant relates that he entered 
service in November 1941 and that he was a POW between 
April 1942 and September 1942.  The appellant maintains 
that the evidence submitted should be sufficient to 
establish his entitlement to VA benefits.  Therefore, a 
favorable determination has been requested.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§§ 3.1, 3.6.  VA laws and regulations allow Philippine 
claimants who had recognized United States military 
service to claim certain VA benefits, but only if the 
alleged service is documented or verified by the Armed 
Forces of the United States.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41, 3.203.  Further, service department 
determinations are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In addition, although nonservice-connected pension 
benefits are generally available to qualifying veterans of 
a period of war, 38 U.S.C.A. § 1521, Congress has not made 
such benefits available to individuals with service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines while 
such forces were in the service of the Armed Forces of the 
United States.  Such service is deemed not to have been 
active military, naval or air service for VA benefit 
purposes except for benefits under the National Service 
Life Insurance Program, benefits under Chapter 10 of Title 
37, and benefits under Chapters 11, 13 and 23 of Title 38.  
See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The appellant submitted documentary evidence in support of 
his claim.  This evidence includes a March 1942 
certificate of deposit from the Government of the 
Commonwealth of the Philippines; a Special Orders extract 
dated October 1945; three affidavits dated February 1948, 
August 1956 and August 1960 from individuals relating 
their knowledge concerning the appellant's World War II 
service; and a statement dated in July 1976 from the 
Philippine Veterans Affairs Office.  

In May 2001, the RO requested certification concerning the 
appellant's service and in June 2001 the RO was informed 
that the "subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  In March 2002, the RO again requested 
verification of the appellant's service under a variation 
of the appellant's surname and was informed that "evidence 
submitted is insufficient to warrant a change in the prior 
negative certification [of] 6/15/01."  

Based on this evidence, it is apparent that the appellant 
does not have valid military service for purposes of 
eligibility for VA benefits.  On two occasions the RO has 
been informed that the appellant did not have recognized 
service for purposes of VA benefits.  As the United States 
Court of Appeals for Veterans Claims noted in the case of 
Duro v. Derwinski, it is clear from the provisions of 
38 C.F.R. § 3.203 that the VA has made service department 
verification a requirement for establishing that a VA 
claimant, or the individual upon whose service a claim is 
made, has service in the United States Armed Forces, or in 
this case, the Philippine Commonwealth Army in the service 
of the United States Armed Forces, including the 
recognized guerrillas.  The Court concluded that, "Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. at 532.  Accordingly, in the 
absence of appropriately verified service of the appellant 
for VA purposes, basic eligibility for benefits has not 
been established and the appeal must be denied.  If the 
appellant believes that the certification received by the 
VA is in error, his recourse is with the service 
department.  Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



